Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/01/2021.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wesorick on 2/17/21.

The application has been amended as follows: 
Claim 1 (Currently Amended): A system for controlling plant growth conditions in hydroponic growing systems, the system for controlling plant growth conditions comprising:
at least one wireless detector;
central detector data processing means; and
an irrigation device;
the or each detector being arranged to measure a property or properties indicative of a temperature, a water content, and a nutrient content, of a hydroponic plant growth substrate;
the or each detector being further arranged to transmit a detector identifier and the measured property or properties over a communications link to the central detector data processing means;
the central detector data processing means being arranged to:
hold in a memory predefined irrigation data defining a relationship between:
plural values for one or more of temperature, pH level, water content and/or nutrient content of the substrate; and plural desired irrigation output values;
process the measured properties received from each detector to determine calculated properties of the substrate; and
provide an output indicative of a desired irrigation input for the growth substrate in dependence on nutrient content of the substrate, the desired irrigation input being in the form of an irrigation cycle defining lengths of on and off periods of irrigation for an irrigation cycle and a length of time over which the irrigation cycle should be applied, based upon calculated properties received from the detector or detectors and the predefined irrigation data, the output indicative of a desired irrigation input for the growth substrate being provided to control the level quantity of water provided to the growth substrate in dependence on nutrient content of the substrate; and
the irrigation device is arranged to provide water and nutrients directly to a top of the growth substrate based on the output indicative of the desired irrigation input for the growth substrate, and the at least wireless detector is disposed on [[the]] a side of the growth substrate.



Claim 29 (Currently Amended): A system for controlling plant growth conditions in hydroponic growing systems, the system for controlling plant growth conditions comprising:
at least one wireless detector;
central detector data processing means; and
an irrigation device;
the or each detector being arranged to measure a property or properties indicative of a temperature, a water content, and a nutrient content, of a hydroponic plant growth substrate;
the or each detector being further arranged to transmit a detector identifier and the measured property or properties over a communications link to the central detector data processing means;
the central detector data processing means being arranged to: hold in a memory predefined irrigation data defining a
relationship between:
plural values for one or more of temperature, pH level, water content and/or nutrient content of the substrate; and
plural desired irrigation output values; process the measured properties received from each detector to determine calculated properties of the substrate; and
provide an output indicative of a desired irrigation input for the growth substrate in the form of an irrigation cycle defining lengths of on and off
periods of irrigation for an irrigation cycle and a length of time over which the irrigation cycle should be applied, based upon calculated properties received from the detector or detectors and the predefined irrigation data and based on maintaining an electrical conductivity of the substrate within a predetermined range to control nutrient content, the output indicative of a desired irrigation input for the growth substrate being provided to control the level quantity of water provided to the growth substrate in dependence on nutrient content of the substrate; and
the irrigation device is arranged to provide water and nutrients directly to a top of the growth substrate based on the output indicative of the desired irrigation input for the growth substrate, and the at least one wireless detector is disposed on [[the]] a side of the growth substrate.
Claim 30 (Currently Amended): A system for controlling plant growth conditions in hydroponic growing systems, the system for controlling plant growth conditions comprising:
at least one wireless detector;
central detector data processing means; and
an irrigation device;
the or each detector being arranged to measure a property or properties indicative of a temperature, a water content, and a nutrient content, of a hydroponic plant growth substrate;
the or each detector being further arranged to transmit a detector identifier and the measured property or properties over a communications link to the central detector data processing means;
the central detector data processing means being arranged to: hold in a memory predefined irrigation data defining a
relationship between:
plural values for one or more of temperature, pH level, water content and/or nutrient content of the substrate; and
plural desired irrigation output values; process the measured properties received from each detector to determine calculated properties of the substrate; and
provide an output indicative of a desired irrigation input for the growth substrate in the form of an irrigation cycle defining lengths of on and off periods of irrigation for an irrigation cycle and a length of time over which the irrigation cycle should be applied, based upon calculated properties received from the detector or detectors and the predefined irrigation data to control start and stop of supply of water and nutrients to the growth substrate and adapt supply and frequency of supply of water and nutrient, the output indicative of a desired irrigation input for the growth substrate being provided to control the level quantity of water provided to the growth substrate in dependence on nutrient content of the substrate; and
the irrigation device is arranged to provide water and nutrients directly to a top of the growth substrate based on the output indicative of the desired irrigation input for the growth substrate, and the at least one wireless detector is disposed on [[the]] a side of the growth substrate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117